Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 14, 1982, which reversed a decision of an Administrative Law Judge favorable to claimant. The board sustained the Industrial Commissioner’s determination that claimant, an appointed teacher in the New York City school system whose position at a Staten Island High School had been excessed in June, 1981, but who had not received a lay-off notice and who, under her union contract, was assured of employment during the academic term beginning September, 1981, was ineligible for benefits pursuant to subdivision 10 of section 590 of the Labor Law. Claimant sought review of the initial determination and, subsequently, an Administrative Law Judge held that claimant was entitled to benefits. Upon the employer’s appeal, the board reversed and reinstated the initial determination of ineligibility. Claimant appeals here. By virtue of the Administrative *638Law Judge’s decision, the benefits claimant sought have in fact been paid to her and although the board’s reversal of that decision resulted in an overpayment of benefits, the Labor Department has determined that the overpayment is nonrecoverable. Because of perceived irregularities in the administrative proceeding, claimant nonetheless presses her appeal. However, since she acknowledges already receiving all the benefits claimed to be due her and will not be required to repay any, her appeal has been rendered academic, for no viable controversy remains to be resolved. Appeal dismissed, without costs. Mahoney, P. J., Kane, Main, Mikoll and Yesawich, Jr., JJ., concur.